DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 02 May 2022, the status of the claims is as follows:
Claims 1, 7, 8, 13-16, and 19 are currently amended; 
Claims 2-6, 9-11, 17, 18, and 20 are as originally filed;
Claim 21 is new; and
Claim 12 is cancelled.
3.	The objection of claim 13 because of minor informalities is withdrawn in view of the Amendment, filed 02 May 2022.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 5-7, filed 02 May 2022, with respect to the rejection of claims 1-20 under pre-AIA  35 U.S.C. 102(b) as being aniticipated by Mann et al., U.S. Patent No. 6,254,586 B1 (“Mann”), have been fully considered, and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is discussed below.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1-11 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bengtsson, U.S. Patent Application Publication No. 2004/0162521 A1 (“Bengtsson”).
As to Claim 1, Bengtsson teaches the following:
A device (“needle device”) 200 (see “A needle device comprises a housing, a base portion having a mounting surface adapted for application to the skin of a patient, and a plurality of needles.” in Abstract, and figs. 7, 8A, and 8B) comprising:
a housing (“housing member”) 230 having a bottom surface (“base plate member”) 210 for adherence to a skin layer (see “The base plate member comprises a lower surface with adhesive means 215 adapted for releasable application to the skin of a subject, an upper surface from which two control posts 212 project, each having a slotted structure 213 formed on an inner (axially facing) surface thereof, and two openings 211.” in para. [0081]);
a cannula (“needle device”) 261 for placement under the skin layer, the cannula configured to extend through a first location (one of the “openings”) 211 on the bottom surface 210 of the housing 230 (see “Each needle assembly 160 comprises a needle device 161 (or just needle) having a distal pointed end adapted to penetrate the skin of the subject, and a proximal end mounted in a needle carrier 162, each needle being arranged in register with a corresponding opening in the base plate member.” in para. [0071]); 
an analyte sensor (“relatively flexible needle-formed sensor”) 346 for placement under the skin layer, the analyte sensor 346 configured to extend through a second location (second of the “openings”) 211 on the bottom surface 210 of the housing 230 (see “Protruding downwardly from the control member is arranged a relatively flexible needle-formed sensor 346 with a distal sensor element 347 in electrical contact with proximal contact means 349, the needle-sensor being supported by the insertion needle, the support preventing deformation of the needle-sensor during insertion, yet allowing the insertion needle to be withdrawn after insertion has taken place.” in para. [0090], and see fig. 8A), wherein the at a second location 211 is spaced from the first location 211 (see fig. 7), the analyte sensor 346 configured to detect an analyte level (see “The signal from the sensor element is conducted through the needle sensor to a control means adapted to receive the signals from the sensor element and generate signals in response thereto providing an indication of the desired body substance parameter, e.g. the glucose level which may be indicated on an associated display.” in para. [0047]);
a transmitter (“wireless receiving means”) 427 operatively coupled to the analyte sensor 346 (see “The signal receiving means may be contact means for connecting the sensor device to external processor means for evaluating the signals, transmitting means for wireless transmission to an external processor, or a processor arranged within the housing.” in para. [0090]; and see “In the shown embodiment the delivery device comprises a disposable unit 423 and a durable unit 424, the disposable unit comprising the infusion needles and a drug reservoir in fluid communication with the hollow needle which is in its second position, the durable unit comprising delivery control means, expelling means for expelling a drug out of the reservoir and through the skin of the subject via the hollow needle, as well as input means 425 allowing a user to control and/or program the device, a display 426 providing the user with information, and wireless receiving means 427.” in [0092]); and
a fluid path (“common conduit member”) 250 configured to deliver a therapeutic agent (“drug”) from a reservoir (“fluid source, e.g. a drug delivery device”) to the cannula 261 (see para. [0083] and [0086]).
As to Claim 2, Bengtsson teaches the following:
wherein the cannula 261 and the analyte sensor 346 are configured for placement under the skin simultaneously (see fig. 10B and para. [0094]).
As to Claim 3, Bengtsson teaches the following:
wherein the transmitter 415 forms a portion of the housing 410 (see fig. 9A).
As to Claim 4, Bengtsson teaches the following:
wherein the transmitter 415 is located within the housing 410 (see fig. 9A).
As to Claim 5, Bengtsson teaches the following:
wherein the transmitter 415 is configured to transmit information corresponding to the analyte level to a controller (“sensor control means”, not labeled) configured to control delivery of the therapeutic agent through the cannula 261 (see para. [0093]).
As to Claim 6, Bengtsson teaches the following:
wherein the fluid path 250 comprises a unidirectional port (“axially arranged central portion”) 253 for connecting the cannula 261 to infusion tubing (“exterior tube or hose member”) 254 (see para. [0083] and fig. 7).
As to Claim 7, Bengtsson teaches the following:
wherein the cannula 261 when extended, extends for a first length (not labeled, see insertion depth of “needle device 261”) from the first location on the bottom surface 210 of the housing 230 and the analyte sensor 346 when extended, extends for the first length from the second location on the bottom surface 210 of the housing 230 (see fig. 7).
As to Claim 8, Bengtsson teaches the following:
wherein the cannula 261 when extended, extends for a first length from the first location 211 on the bottom surface 210 of the housing 230 and the analyte sensor 346 when extended, extends for a second length from the second location 211 on the bottom surface 210 of the housing 230, wherein the first length is different from the second length (the “needle device 261” is capable of different “depth of penetration”, see para. [0032]).
As to Claim 9, Bengtsson teaches the following:
wherein the second length is greater than the first length (the “needle device 261” is capable of different “depth of penetration”, see para. [0032]).
As to Claim 10, Bengtsson teaches the following:
wherein a diameter of the cannula 261 is larger than a diameter of the analyte sensor 346 (see fig. 8A).
As to Claim 11, Bengtsson teaches the following:
wherein the analyte sensor 346 is a glucose sensor (see para. [0051]).
As to Claim 13, Bengtsson teaches the following:
A method comprising:
adhering (“needle device”) 200 to a skin layer (see “A needle device comprises a housing, a base portion having a mounting surface adapted for application to the skin of a patient, and a plurality of needles.” in Abstract, and figs. 7, 8A, and 8B), the device 200 comprising:
a housing (“housing member”) 230 having a bottom surface (“base plate member”) 210 for adherence to a skin layer (see “The base plate member comprises a lower surface with adhesive means 215 adapted for releasable application to the skin of a subject, an upper surface from which two control posts 212 project, each having a slotted structure 213 formed on an inner (axially facing) surface thereof, and two openings 211.” in para. [0081]);
a cannula (“needle device”) 261, at least a portion of the cannula 261 configured to extend through a first location (one of the “openings”) 211 on the bottom surface 210 of the housing 230 (see “Each needle assembly 160 comprises a needle device 161 (or just needle) having a distal pointed end adapted to penetrate the skin of the subject, and a proximal end mounted in a needle carrier 162, each needle being arranged in register with a corresponding opening in the base plate member.” in para. [0071]); 
an analyte sensor (“relatively flexible needle-formed sensor”) 346 configured to detect an analyte level and at least a portion of the analyte sensor 346 configured to extend through a second location (second of the “openings”) 211 on the bottom surface 210 of the housing 230 (see “Protruding downwardly from the control member is arranged a relatively flexible needle-formed sensor 346 with a distal sensor element 347 in electrical contact with proximal contact means 349, the needle-sensor being supported by the insertion needle, the support preventing deformation of the needle-sensor during insertion, yet allowing the insertion needle to be withdrawn after insertion has taken place.” in para. [0090], and see fig. 8A), wherein the second location 211 is spaced from the first location 211 (see fig. 7);
a transmitter (“wireless receiving means”) 427 operatively coupled to the analyte sensor 346 (see “The signal receiving means may be contact means for connecting the sensor device to external processor means for evaluating the signals, transmitting means for wireless transmission to an external processor, or a processor arranged within the housing.” in para. [0090]; and see “In the shown embodiment the delivery device comprises a disposable unit 423 and a durable unit 424, the disposable unit comprising the infusion needles and a drug reservoir in fluid communication with the hollow needle which is in its second position, the durable unit comprising delivery control means, expelling means for expelling a drug out of the reservoir and through the skin of the subject via the hollow needle, as well as input means 425 allowing a user to control and/or program the device, a display 426 providing the user with information, and wireless receiving means 427.” in [0092]); and
a fluid path (“common conduit member”) 250 configured to deliver a therapeutic agent (“drug”) from a reservoir (“fluid source, e.g. a drug delivery device”) to the cannula 261 (see para. [0083] and [0086]).
As to Claim 14, Bengtsson teaches the following:
extending at least a portion of the cannula 261 through the first location 211 on the bottom surface 210 of the housing 230 (see “Each needle assembly 160 comprises a needle device 161 (or just needle) having a distal pointed end adapted to penetrate the skin of the subject, and a proximal end mounted in a needle carrier 162, each needle being arranged in register with a corresponding opening in the base plate member.” in para. [0071]). 
As to Claim 15, Bengtsson teaches the following:
extending at least a portion of the analyte sensor 346 through a second location 211 on the bottom surface 210 of the housing 230 (see “Protruding downwardly from the control member is arranged a relatively flexible needle-formed sensor 346 with a distal sensor element 347 in electrical contact with proximal contact means 349, the needle-sensor being supported by the insertion needle, the support preventing deformation of the needle-sensor during insertion, yet allowing the insertion needle to be withdrawn after insertion has taken place.” in para. [0090], and see fig. 8A). 
As to Claim 16, Bengtsson teaches the following:
extending at least a portion of the cannula 261 through the first location 211 on the bottom surface 210 of the housing 230 (see “Each needle assembly 160 comprises a needle device 161 (or just needle) having a distal pointed end adapted to penetrate the skin of the subject, and a proximal end mounted in a needle carrier 162, each needle being arranged in register with a corresponding opening in the base plate member.” in para. [0071]); and 
extending at least a portion of the analyte sensor 346 through a second location 211 on the bottom surface 210 of the housing 230 (see “Protruding downwardly from the control member is arranged a relatively flexible needle-formed sensor 346 with a distal sensor element 347 in electrical contact with proximal contact means 349, the needle-sensor being supported by the insertion needle, the support preventing deformation of the needle-sensor during insertion, yet allowing the insertion needle to be withdrawn after insertion has taken place.” in para. [0090], and see fig. 8A). 
As to Claim 17, Bengtsson teaches the following:
wherein the at least a portion of the cannula 261 and the at least a portion of the analyte sensor 346 are extended simultaneously (see fig. 10B and para. [0094]).
As to Claim 18, Bengtsson teaches the following:
using an inserter (“two moveable control members”) 340 to extend the at least a portion of the cannula 261 and the at least a portion of the analyte sensor 346 (see para. [0090]).
As to Claim 19, Bengtsson teaches the following:
wherein the cannula 261 extends for a first length from the first location 211 on the bottom surface 210 of the housing 230 and the analyte sensor extends for a second length from the second location 211 on the bottom surface 210 of the housing 230, wherein the first length is different from the second length (the “needle device 261” is capable of different “depth of penetration”, see para. [0032]), wherein the first length is different from the second length (the “needle device 261” is capable of different “depth of penetration”, see para. [0032]).
As to Claim 20, Bengtsson teaches the following:
wherein the transmitter 415 is configured to transmit information corresponding to the analyte level to a controller (“sensor control means”, not labeled) configured to control delivery of the therapeutic agent through the cannula 261 (see para. [0093]).
As to Claim 21, Bengtsson teaches the following:
wherein the cannula 261 is retractable into the housing 230 (see para. [0092]).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        08/03/2022